Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2021

                                     No. 04-21-00098-CR

                                      Isaac CARDENAS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR10269
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER

       On June 28, 2021, this court issued an order informing appellant that his pro se brief was
due on August 12, 2021. On July 29, 2021, appellant filed a pro se motion for an extension of
time based on his belief that his brief was due July 25, 2021.

    Although appellant’s pro se brief is not yet due, in the interest of justice, his motion is
GRANTED. Appellant’s pro se brief is due no later than September 13, 2021.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court